     Case 1:20-cv-00096-NONE-BAM Document 36 Filed 11/13/20 Page 1 of 3


 1    Tanya E. Moore, SBN 206683
      MOORE LAW FIRM, P.C.
 2    300 South First Street, Suite 342
      San Jose, California 95113
 3    Telephone: (408) 298-2000
      Facsimile: (408) 298-6046
 4    Email: service@moorelawfirm.com
 5    Attorney for Plaintiff,
      Hendrik Block
 6
      Amber L. Roller, SBN 273354
 7    amber.roller@ogletree.com
      J. Nicholas Marfori, SBN 311765
 8    nicholas.marfori@ogletree.com
      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 9    400 South Hope Street, Suite 1200
      Los Angeles, California 90071
10    Telephone: (213) 239-9800
      Facsimile: (213) 239-9045
11
12    Attorneys for Defendants,
      Barnes & Noble Booksellers, Inc. and Villagio Shopping Center, LLC
13
14
                                   UNITED STATES DISTRICT COURT
15
                                  EASTERN DISTRICT OF CALIFORNIA
16
17    HENDRIK BLOCK,                               )   No. 1:20-cv-00096-NONE-BAM
                                                   )
18                   Plaintiff,                    )   STIPULATION TO CONTINUE
                                                   )   PLAINTIFF’S SITE INSPECTION;
19           vs.                                   )   ORDER
                                                   )
20    BARNES & NOBLE BOOKSELLERS,                  )
      INC., et al.,                                )
21                                                 )
                                                   )
22                   Defendants.                   )
                                                   )
23                                                 )
                                                   )
24
25           WHEREAS, pursuant to the Court’s Minute Order of October 28, 2020 (Dkt. 31),
26    Plaintiff Hendrik Block (“Plaintiff”) and Defendants Barnes & Noble Booksellers, Inc. and
27    Villagio Shopping Center, LLC (collectively “Defendants,” and together with Plaintiff, “the
28




                                                 Page 1
     Case 1:20-cv-00096-NONE-BAM Document 36 Filed 11/13/20 Page 2 of 3


 1    Parties”), Plaintiff’s inspection of land and property is to take place on November 13, 2020
 2    beginning at 8:30 a.m.;
 3           WHEREAS, the Parties are engaged in settlement discussions and are very hopeful that
 4    a settlement will be reached in the near future, and would like to avoid incurring additional fees
 5    and costs in the meantime;
 6           NOW, THEREFORE, by and through their counsel of record, the Parties hereby
 7    stipulate that Plaintiff’s inspection of land and property shall now take place on November 19,
 8    2020 beginning at 8:30 a.m.
 9           IT IS SO STIPULATED.
10
11    Dated: November 12, 2020                      MOORE LAW FIRM, P.C.
12
                                                    /s/ Tanya E. Moore
13                                                  Tanya E. Moore
                                                    Attorney for Plaintiff,
14
                                                    Hendrik Block
15
16    Dated: November 12, 2020                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                    STEWART, P.C.
17
18
                                                   /s/ Amber L. Roller
19                                                 Amber L. Roller
                                                   J. Nicholas Marfori
20                                                 Attorneys for Defendants,
21                                                 Barnes & Noble Booksellers, Inc.
                                                   and Villagio Shopping Center, LLC
22
23
24
25
26
27
28




                                                     Page 2
     Case 1:20-cv-00096-NONE-BAM Document 36 Filed 11/13/20 Page 3 of 3


 1                                               ORDER
 2
             Having reviewed the parties’ request, and good cause appearing,
 3
             IT IS HEREBY ORDERED that Plaintiff’s inspection of land and property shall take
 4
      place on November 19, 2020 beginning at 8:30 a.m.
 5
      IT IS SO ORDERED.
 6
 7       Dated:    November 13, 2020                        /s/ Barbara   A. McAuliffe     _
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  Page 3
